This case is here on appeal for the second time on the same issue of law.
This court in the case of Bucy v. Corbin, 101 Okla. 124,223 P. 134, in an opinion written by Mr. Justice Cochran, reversed the judgment of the district court, and upon the cause being remanded to that court, said court, on the resubmission of said cause, followed the law as announced in the opinion of this court in the former appeal and rendered its judgment in favor of Bucy, and from said judgments the plaintiffs in error prosecute this appeal, and contend that the opinion in the former case was overruled by this court in the case of Southwestern Surety Insurance Co. v. Farriss, 118 Okla. 188,247 P. 392.
Upon examination of the last-named case, we do not think that the facts in the instant case justify the position of plaintiffs in error, for the reason that at the time judgment was rendered against Caroline Corbin by the district court of Washington county, on the 20th day of May, 1912, she was an adult freedman without any restrictions whatsoever on her land, and she had theretofore ratified and confirmed all former conveyances which theretofore had been made to H. A. Beasley.
This court in the case of Carroll v. Worley, 127 Okla. 173,260 P. 3, in syllabus paragraph 1 said:
"Upon successive appeals of same case to this court, the law, as determined and stated by this court upon the legal questions presented on each appeal, becomes and is the law of the case on those questions in all subsequent proceedings, either in the trial court or in this court, and where the facts are practically without dispute and substantially the same on each successive appeal, this court upon the instant appeal will not re-examine such questions as were formerly determined, but will consider only such questions as were reserved in the former decisions and those which are newly presented."
Also under the law as announced in Midland Savings  Loan Co. v. Sutton, 93 Okla. 230, 220 P. 663, and Daniels v. Bunch,98 Okla. 47, 223 P. 841, this court, as well as the trial court, is bound by the law as announced in the opinion disposing of the former appeal; therefore, following the well-established rule of this court, we again adhere to the doctrine established in the former judgments of this court, and refuse to disturb the judgment of the court on the second appeal where such judgment is predicated on the law announced in a former appeal.
Judgment is affirmed.
BRANSON, C. J., MASON, V. C. J., and HUNT, CLARK, RILEY, and HEFNER, JJ., concur.